

114 HR 6235 IH: A bill to transfer certain land from the Secretary of the Army, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6235IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Cramer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLA bill to transfer certain land from the Secretary of the Army, and for other purposes.
	
		1.Land transfer
 (a)In generalSubject to subsection (d), the Secretary of the Army shall transfer the land described in subsection (b) to the Secretary of the Interior to be held in trust for the benefit of the Tribe, and subsection (c) to the State of North Dakota.
			(b)Standing Rock Land Transfer
 (1)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary of the Army shall transfer the covered property to the Secretary of the Interior to be held in trust for the benefit of the Tribe.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)Covered propertyThe term covered property means all the property—
 (i)within the exterior boundaries of the Reservation within the State of North Dakota; (ii)acquired by the United States for the Oahe Dam and Reservoir Project pursuant to Public Law 85–915 (72 Stat. 1762);
 (iii)located above the top of the exclusive flood pool of the Oahe Dam and Reservoir Project, as determined by the Secretary of the Army; and
 (iv)under the administrative control of the Corps of Engineers. (B)ReservationThe term Reservation means the Standing Rock Indian Reservation.
 (C)TribeThe term Tribe means the Standing Rock Sioux Tribe of North and South Dakota. (c)Transfer of Property to North Dakota (1)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary of the Army shall convey to the State of North Dakota all right, title, and interest of the United States in and to the covered property.
 (2)Definition of covered propertyIn this subsection, the term covered property means all property— (A)in Burleigh County, Emmons County, or Morton County in the State of North Dakota;
 (B)acquired by the United States for the Oahe Dam and Reservoir Project pursuant to Public Law 85–915 (72 Stat. 1762);
 (C)located above the top of the exclusive flood pool of the Oahe Dam and Reservoir Project, as determined by the Secretary of the Army; and
 (D)under the administrative control of the Corps of Engineers. (d)Conditions of Transfer (1)Authorized purposesThe transfer of land under this section shall not interfere with any of the authorized purposes of the Oahe Dam and Reservoir Project, any project of the Pick-Sloan Missouri River Basin Program, or any applicable law.
 (2)Definition of Pick-Sloan Missouri River Basin ProgramFor purposes of this subsection, the term Pick-Sloan Missouri River Basin Program means the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Flood Control Act of 1944) (58 Stat. 891, chapter 665).
 (3)Damage to landThe United States shall not be responsible for any damage to the transferred land caused by flooding, sloughing, erosion, or any other change to the transferred land as a result of the operation of the Oahe Dam and Reservoir Project or any project of the Pick-Sloan Missouri River Basin Programs.
 (4)Retained rightsThe Secretary of the Army shall retain the right to inundate with water or cause erosion to the transferred lands, as necessary for the operation of the Oahe Dam and Reservoir Project or any project of the Pick-Sloan Missouri River Basin Programs.
 (5)Retained property interestsNotwithstanding subsections (b) and (c), the Secretary of the Army shall retain any land, structures, easements or other property interests necessary to carry out authorized purposes of the Oahe Dam and Reservoir Project or any project of the Pick-Sloan Missouri River Basin Programs.
 (6)Other terms and conditionsThe transfer of land under this section shall be subject to any other term or condition that the Secretary of the Army determines to be appropriate to ensure the continued operation of the Oahe Dam and Reservoir or of any project of the Pick-Sloan Missouri River Basin Program.
 (7)Existing rights and interestsNothing in this Act deprives any person of any easement, leasehold, or other right of interest that, as of the date of enactment of this Act, the person may have in the land to be transferred.
				(e)Map
 (1)In generalThe Secretary of the Army shall prepare a map of the land transferred under this section. (2)LandThe map shall identify—
 (A)land reasonably expected to be required for project purposes during the 20-year period beginning on the date of enactment of this Act; and
 (B)dams and related structure which will be retained by the Secretary of the Army. (3)AvailabilityThe map shall be on file in the appropriate offices of the Secretary.
 (f)CostsThe Standing Rock Sioux Tribe shall be responsible for the payment of all costs and administrative expenses associated with the transfer authorized by subsection (b) and the State of North Dakota shall be responsible for the payment of all costs and administrative expenses associated with the transfer authorized by subsection (c), including costs of survey compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any coordination necessary with respect to requirements related to endangered species, cultural resources, and clean air.
			